Title: 1774. Sunday [9 October].
From: Adams, John
To: 


       Went to hear Dr. Allison, an Aged Gentleman. It was Sacrament Day and he gave us a sacramental Discourse. This Dr. Allison is a Man of Abilities and Worth, but I hear no Preachers here like ours in Boston, excepting Mr. Duchè. Coombs indeed is a good Speaker, but not an original, but a Copy of Duchè.
       
       The Multiplicity of Business and Ceremonies, and Company that we are perpetually engaged in, prevents my Writing to my Friends in Mass, as I ought, and prevents my recording many Material Things in my Journal.
       Phyladelphia with all its Trade, and Wealth, and Regularity is not Boston. The Morals of our People are much better, their Manners are more polite, and agreable—they are purer English. Our Language is better, our Persons are handsomer, our Spirit is greater, our Laws are wiser, our Religion is superiour, our Education is better. We exceed them in every Thing, but in a Markett, and in charitable public foundations.
       Went in the Afternoon to the Romish Chappell and heard a good discourse upon the Duty of Parents to their Children, founded in Justice and Charity. The Scenery and the Musick is so callculated to take in Mankind that I wonder, the Reformation ever succeeded. The Paintings, the Bells, the Candles, the Gold and Silver. Our Saviour on the Cross, over the Altar, at full Length, and all his Wounds a bleeding. The Chanting is exquisitely soft and sweet.
      